L)J

\1¢»

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case Z:lB-cv-OlOSG-JLR Document 18 Fi!eol 0`2/01/19 Page l 01°4

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

EDIFECS, INC., a Washington corporation, NO. 2:18-CV-1086

Plaintiff, STIPULATION AND PRQPG'SE-D 1

` ORDER FOR WITHDRAWAL AND v
Vs. SUBST].TUTION OF COUNSEL FOR
DEFENDANT WELLTOK, INC.
WELLTOK, INC., a Delaware corporation, ,
Clerk’s Action Required
Defendant.

 

 

 

 

Pursuant to Local Civil Rule 83.2(b)(2), the parties to this action,` by and through their
undersigned counsel of record, hereby stipulate to the WithdraWal and substitution of counsel for
Defendant Welltok, lnc. Effective upon entry of the attached Order, l\/lichael W. Droke and
Aaron D. Goldstein of`Dorsey & Whitney LLP Will be deemed to have Withdrawn from this case,
and Arme Cohen WSBA #41183, of Betts, Patterson & l\/[ines, P.C. shall be substituted as
attorney of record for Defendant Welltok, lnc.

Upon entry of the attached Order, all future pleadings and papers directed to Defendant
Welltok, lnc. shall be served on Betts, Patterson & l\/lines, P.C. as substitute counsel at the

following address:

Betts, Patterson & l\/,[ines, P.S.
US Bancorp Tower

111 SW 5th Avenue, Suite 3650
Portland, OR 97204

sriPULATloN AND PRoPosED oRDER E§llserson
REGARDiNG WirHDRAWAL AND Mines
sUBsTITUTIoN oF ATToRNEY FoR - 1 - 1113 §§Vn§gg; ;;>W@r
DEFENDANT WELLTOK, INC. suite 3650

CASE NO. 2:18-CV-1086 Porncnd, oR 97204
15031 961-6333
0425-1'796

4811-7983-9622\'2

 

 

 

.|>.u.)

@OO\]O\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18-cv-01086-JLR Document 18 Filed 02/01/19 Page 2 of 4

DATED this 1St day of February 2019.

ORRICK, HERRINGTON & SUTCLIFFE

LLP

By s/Aravind Swaminathan

Aravind SWaminathan,~ WSBA # 33883
Robert L. Uriarte (pro hac vice)

701 Fifth Ave, Suite 5600

Seattle, WA 98104-7097

Telephone: 206-839-4300

Email: aswaminathan@orrick.com

Email: mimte@oirick.corn
Attorneyfor Plaintijj‘

JAl\/[ES POOLEY LAW OFFICES PLC

By s/James Pooley

J ames Pooley (pro hac vice)
325 Sharon Park Dr., #208
l\/Ienlo Park, CA 94205
Telephonc: 650-285-8520

Email: l'ames;@pooley.com
Attorneyfor Plainz‘i]j‘

STIPULATION AND PROPOSED ORDER
REGARDING WITHDRAWAL AND
SUBSTITUTION OF ATTORNEY FOR
DEFENDANT WELLTOK, INC.

CASE NO. 2118-€\/~1086

0425-1796
4811-7983-9622\2

DORSEY & \NHITNEY LLP

By s/Aaron D. Goldstein

Aaron D. Goldstein, WSBA # 34425

l\/lichael W. Droke, WSBA #25972

701 Fifch Avenue, Suite 6100

Seattle, WA 98104

Telephone: (206)903-5434

E-mail: Goldstein.aaron@dorsev.com
Withdmwz'ng Attorney for Defendant Welltok, Inc.

BETTS, PATTERSON & M]NES, P.S.

By s/ Anne Cohen

Anne Cohen, WSBA # 41183
U.S. Bancorp Tower

111 SW Sth Avenue, Suite 3650
Portland, OR 97204

Telephone: (503) 961-6338

E-mail: acohen§@bpmlaw.com
Substz`z‘uting Attorney of Defena’ant Welltok, lnc.

Betts
Pqtterson
Mlnes

_ 2 _ U.S.chncorp Tower
111 SW Avenue
Suite 3650
POr‘HC\r\d, OR 97204
1503) 961-6338

 

 

 

10

114

12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:18~cv-01086-.JLR Document 18 Filed 02/01/19 Page 3 014

ORDER
IT IS SO ORDERED.

1,».

Datedthis§ dayof gewme ,2019.

@18891 3<

THE\HONT AMES L. Roi§ART
UNITED s ATEs DIsTRlCT JUDGE

STIPULATION AND PROPOSED ORDER §§l[lr$erson
REGARDING WITHDRAWAL AND Mines
SUBSTITUTION OF ATTORNEY FOR - 3 - §J]S‘§\?V“§€;F;];:We'
DEFENDANT WELLTOK, INC. SUHe 3650

CASE NO. 2:18-CV-1086 Porilond, 08 97204
15031 981-esse
0425-1796

4811-7983`~9622\2

 

 

